DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 4-26 are pending.
Claims 1 and 4-26 (now claims 1-24) are allowed.
Claims 2 and 3 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2022 was considered by the examiner.

Response to Amendment
Specification
The objection to the specification is withdrawn due to the amendment to claim 15, filed December 30, 2021.  

Claim Rejections - 35 USC § 112
The rejection of claims 10, 18, 24, and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2 and 4-25 under 35 U.S.C. 103 as being unpatentable over Sadaba et al. (WO 2016/174231 A1) in view of Hagiya et al. (US 2013/0072713 A1) and further in view of Garwood et al. (US 3,247,278) and Choi et al. (KR 2016129258 A) is withdrawn due to the amendments to claims 1, 4, and 5 filed December 30, 2021.
Response to Arguments
Applicant’s arguments, see page 2 of the Remarks, filed December 30, 2021, with respect to the rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Sadaba et al. (WO 2016/174231 A1) in view of Hagiya et al. (US 2013/0072713 A1) and further in view of Garwood et al. (US 3,247,278) and Choi et al. (KR 2016129258 A) have been fully considered and are persuasive.  The rejection of claim 26 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Travis D. Boone on March 4, 2022.
The application has been amended as follows: 

In claim 10, line 2 between the words “is” and “selected” insert the phrase “a hydrogen sulfide metal salt”.

Allowable Subject Matter
Claims 1 and 4-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699